CODY, J.,
Defendant, Firestone Tire & Rubber Company, has moved the court to direct plaintiffs to produce a tire for examination at Firestone’s facilities in Akron, Ohio. Plaintiffs object and move for a protective order, although they axe willing to pexmit examination of the tire by defendant so long as the tire is not required to leave the possession of themselves or their lawyer.
We agree with plaintiffs’ counsel that we lack the power to compel plaintiffs to relinquish possession of the tire. On the other hand, we can appreciate defendant’s position that it should have opportunity to subject the tire to a full and complete examination. The problem presented does not appear to us to be insoluble. Surely counsel, approaching the matter reasonably, can arrive at an agreement that will protect the interests of both sides, and, if it is desired, the court will be glad to entertain suggestions to that end. For the present, we enter the following
*243ORDER
And now, May 13,1975, defendant Firestone Tire & Rubber Company’s motion is refused, without prejudice, and plaintiffs’ motion for a protective order is held in abeyance pending further negotiations and possible conference with the court.